

115 S729 RS: John Muir National Historic Site Expansion Act
U.S. Senate
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 60115th CONGRESS1st SessionS. 729[Report No. 115–47]IN THE SENATE OF THE UNITED STATESMarch 27, 2017Ms. Harris (for herself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 9, 2017Reported by Ms. Murkowski, without amendmentA BILLTo authorize the Secretary of the Interior to acquire approximately 44 acres of land in Martinez,
			 California, for inclusion in the John Muir National Historic Site, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the John Muir National Historic Site Expansion Act. 2.DefinitionsIn this Act:
 (1)Historic siteThe term Historic Site means the John Muir National Historic Site in Martinez, California, established by Public Law 88–547 (78 Stat. 753).
 (2)MapThe term map means the map entitled John Muir National Historic Site Proposed Boundary Expansion, numbered 426/127150, and dated November 2014. (3)SecretaryThe term Secretary means the Secretary of the Interior.
			3.John Muir National Historic Site land acquisition
 (a)AcquisitionThe Secretary may acquire by donation the approximately 44 acres of land and any interests in the land that is identified on the map.
 (b)BoundaryOn the acquisition of the land authorized under subsection (a), the Secretary shall adjust the boundaries of the Historic Site to include the acquired land.
 (c)AdministrationThe land and any interests in land acquired under subsection (a) shall be administered as part of the Historic Site.May 9, 2017Reported without amendment